erroneous interpretation of the controlling law and did not reach the other
                issues colorably asserted.' Accordingly, we
                            REVERSE the order granting summary judgment AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.
                                                                   0



                                                              Saitta



                                                                ibbons




                cc:   Eighth Judicial District Court Dept. 15
                      James S. Kent
                      Patrick K. McKnight
                      Akerman LLP/Las Vegas
                      Malcolm Cisneros
                      Eighth District Court Clerk


                       'Respondent contends that appellant's arguments regarding NRS
                116.3116(2) have been waived since appellant failed to raise those
                arguments in opposing respondent's motion for summary judgment. We
                disagree, as appellant raised those arguments in its July 26, 2012, motion
                for declaratory relief, which was part of the district court record when the
                district court granted summary judgment in respondent's favor. See Rust
                v. Clark Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987)
                (recognizing that "[t]he district court's oral pronouncement from the bench
                [or] the clerk's minute order. . . are ineffective for any purpose").


SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A eio